   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 1 of 82 PAGEID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

BECKERICH, CHRISTY,
INDIVIDUALLY AND AS
CLASS REPRESENTATIVE,                                         PLAINTIFFS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BENTLE, MEGHAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BOWDLER, CHRISTA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BRINKMAN, EILEEN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BROWN, KIM
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BURG, ANDREA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CALDWELL, STACEY
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                       1
   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 2 of 82 PAGEID #: 2




AND

CARLTON, JENNIFER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DAUGHERTY, CARRISA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DUDLEY, DEANNA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

HALKIOTIS, ANDREA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

HOSKINS, APRIL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JACKSON, MALIZA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JUSTICE, TIFFANY
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KING, HEATHER
5247 MADISON PIKE

                                       2
   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 3 of 82 PAGEID #: 3




INDEPENDENCE, KY 41051

AND

MANNING, TIFFANY
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MOZEA, ELIZABETH
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

PATRICK, JOY
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

PERIN, ANGELA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

REYNOLDS, KELLY
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ROSE, VALERIE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHELDON, SENECA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                       3
   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 4 of 82 PAGEID #: 4




SMITH, MONICA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

STURM, DEELA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

VICKERS, MAJA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

WESTERMEYER, GRETA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

LYNDSAY E ALEXANDER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MELISSA BOYER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RICHARD BRIGGS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

AMY BURROWS
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                       4
   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 5 of 82 PAGEID #: 5




AND

NATALIE CUNNINGHAM
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

EMILY DOWDEN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JAMIE DOWNTON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KIMBERLY DUTZE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DANIELLE FORMAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHAWNA FREIBERGER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RACHEL FREIER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHANNON FREY
5247 MADISON PIKE

                                       5
   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 6 of 82 PAGEID #: 6




INDEPENDENCE, KY 41051

AND

SHELLEY HAAS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CAROLYN HANSFORD
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JOYCE LIFE-ISHMAEL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CHERYL MACKLIN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TRACY MALLERY
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DAWN MALONE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KARYN MANTER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                       6
   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 7 of 82 PAGEID #: 7




SHANNON OSTERFELD
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JENNIFER PHILLIPS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MICHAEL SAAL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

EDWARD SIZEMORE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SUZANNE THOMAS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BRENDALEE TRAVIS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

THOMAS WRIGHT
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MARK YOUNG
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                       7
   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 8 of 82 PAGEID #: 8




AND

TRACEY DURROUGH
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TAMMY HARDIN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

EMILY HEFFNER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHELLY KELLER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JENNIFER KOENIG
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JULIE MYRICK
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JENNY NEISER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

VALERIE PATRICK
5247 MADISON PIKE

                                       8
   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 9 of 82 PAGEID #: 9




INDEPENDENCE, KY 41051

AND

SHAWNEICE PERNELL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MICHELLE PIERCE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

LARA REEVES
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SANDRA RENEE SUMME
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SUSAN STREICHER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

LATONYA WILLAMS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHANNON HEEG
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                       9
  Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 10 of 82 PAGEID #: 10




JAMES ALLEN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DARRIS BOHMAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DAWN BOWMAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MICHAEL BROCK
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

HEATHER BYNUM
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ARIEL COLWELL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CHASTITY DONK
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DANIELLE FORMAN
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                       10
  Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 11 of 82 PAGEID #: 11




AND

JANET FRITSCH
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JOSEPH GREER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ANGELA HICKS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

PAULA JUMP
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MICHELLE MORATH
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ANDREA MORENO
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

VICTORIA MORSE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DESIREE OCHS
5247 MADISON PIKE

                                       11
  Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 12 of 82 PAGEID #: 12




INDEPENDENCE, KY 41051

AND

TODD PETERS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

STEPHANIE PHELPS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SARAH REED
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RAENNA ROTH
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BRIAN SCHMADEL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SAMANTHA SHANNON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

KIMBERLY SHROUT
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                       12
  Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 13 of 82 PAGEID #: 13




JENNIFER SIDERS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHANNON STORM-SIEG
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DONNA TIDBALL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JESSICA WALKER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TAYLOR WILSON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

REBEKKAH WINKLER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BEIER, GLENN
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CIEMINSKI, CAROLINE
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                       13
  Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 14 of 82 PAGEID #: 14




AND

CRASE, DONNA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DAVIS, ALAINA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DAVIS, LESLIE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ELDERS, TAMRA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ELLINGTON, GREG
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

GERDES, RON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

GERREIN, REBECCA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

HEILMAN, HANNAH
5247 MADISON PIKE

                                       14
  Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 15 of 82 PAGEID #: 15




INDEPENDENCE, KY 41051

AND

IACOBUCCI, TONI
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MADONIS, EMILY
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

PABST, JILL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

PRESTON-CLAPPER, AMANDA
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RAPP, HEATHER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RUEDEBUSCH, KIM
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TOENNIS, MARY
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND



                                       15
  Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 16 of 82 PAGEID #: 16




WOOLUMS, KIM
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

BRITTANY ALDRIDGE
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

MATTHEW BARKIMER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RACHEL CAMPBELL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JAMES COOPER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

GEMMA DEPPERSCHMIDT
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

JOSEPH GREER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

SHELLEY HAAS
5247 MADISON PIKE
INDEPENDENCE, KY 41051



                                       16
  Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 17 of 82 PAGEID #: 17




AND

ANDREA HARB
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

TERESA LYNCH
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

RONDA MONTANO
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CRYSTAL NAPIER
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

CHRISTINE O'NEILL
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

DAVEE PENNINGTON
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

ANDREA SELLARS
5247 MADISON PIKE
INDEPENDENCE, KY 41051

AND

NANCY VANPELT
5247 MADISON PIKE

                                       17
     Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 18 of 82 PAGEID #: 18




INDEPENDENCE, KY 41051

AND

MINDY WIEDERHOLD
5247 MADISON PIKE
INDEPENDENCE, KY 41051

v.

SAINT ELIZABETH MEDICAL CENTER, INC.,                            DEFENDANTS
ATTN: LISA FREY
8726 US HIGHWAY 42
FLORENCE, KY 41042-8550

        SERVE: ROBERT M. HOFFER
        207 THOMAS MORE PARKWAY
        CRESTVIEW HILLS, KY 41017-2596

AND


SUMMIT MEDICAL GROUP, INC. d/b/a
ST. ELIZABETH PHYSICIANS
7370 TURFWAY ROAD
FLORENCE, KY 41042-4896

        SERVE: Robert M. Hoffer
        207 Thomas More Parkway
        Crestview Hills, KY 41017-2596

AND

CINCINNATI CHILDREN’S
HOSPITAL MEDICAL CENTER
3333 Burnet Avenue
Cincinnati, OH 45229

        SERVE: FRANK C. WOODSIDE III
        1900 CHEMED CENTER
        CINCINNATI, OH 45202
        (SERVE VIA CERTIFIED MAIL)

AND

CHRIST HOSPITAL

                                          18
   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 19 of 82 PAGEID #: 19




2139 AUBURN AVENUE
CINCINNATI, OH 45219

      SERVE:
      CT Corporation System
      4400 Easton Commons Way
      Suite 125
      Columbus, OH 43219
      (Serve via Certified mail)

AND

THE CHRIST HOSPITAL
PHYSICIANS, LLC
312 WALNUT STREET #1160
CINCINNATI, OH 45202

      SERVE:
      George Vincent
      255 East Fifth Street
      Cincinnati, OH 45202
      (Serve via Certified mail)

AND

TRIHEALTH, INC.
d/b/a TRIHEALTH PHYSICIAN
PARTNERS and GROUP HEALTH
PHYSICIAN PARTNERS
Trihealth G, LLC
625 Eden Park Dr.
Cincinnati, OH 45202
&
619 Oak St.
Cincinnati, OH 45206

AND

BETHESDA HOSPITAL, INC.
c/o OSAC, Inc. Statutory Agent
100 S. Third Street
Columbus, OH 43215

AND

BETHESDA NORTH

                                        19
   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 20 of 82 PAGEID #: 20




619 Oak Street
Cincinnati, OH 45206

AND

GOOD SAMARITAN HOSPITAL
375 Dixmyth Avenue
Cincinnati, OH 45220
c/o OSAC, Inc. Statutory Agent
100 S. Third Street
Columbus, OH 43215

AND

UC HEALTH, LLC
3200 BURNET AVE.
CINCINNATI, OH 45299-3099,

      SERVE:
      GH&R Business Services
      312 Walnut St., Suite 1800
      Cincinnati, OH 45202
      (Serve via Certified mail)

AND

UNIVERSITY OF CINCINNATI
MEDICAL CENTER, LLC
234 GOODMAN STREET
CINCINNATI, OH 45219

      SERVE:
      GH&R Business Services, Inc.
      312 Walnut St., Suite 1800
      Cincinnati, OH 45202

AND

UNIVERSITY OF CINCINNATI
PHYSICIANS COMPANY, LLC d/b/a
UC HEALTH PHYSICIANS
3200 BURNET AVE.
CINCINNATI, OH 45299

      SERVE:
      CEO, General Manager, or General

                                         20
  Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 21 of 82 PAGEID #: 21




      Counsel
      University of Cincinnati Physicians
      Company, LLC
      3200 Burnet Avenue
      Cincinnati, OH 45229

AND

MERCY HEALTH CINCINNATI, LLC
(aka Mercy Health-Cincinnati)
4760 E. Galbraith Road, Ste. 108
Cincinnati, Ohio 45236

      SERVE: CLAIRE G. COMBS
      1701 MERCY HEALTH PLACE
      CINCINNATI, OHIO 45237

AND

BON SECOURS MERCY HEALTH INC.
1505 Marriottsville Road
Marriottsville, MD 21104

      SERVE: MICHAEL P. MCQUEARY
      1701 MERCY HEALTH PLACE
      CINCINNATI, OHIO 45237

AND

MERCY HEALTH -ANDERSON
HOSPITAL LLC
7500 State Road
Cincinnati, OH 45255

      SERVE: CLAIRE G. COMBS
      1701 MERCY HEALTH PLACE
      CINCINNATI, OH 45237

AND

MERCY HEALTH WEST HOSPITALS,
LLC, d/b/a MERCY HOSPITAL WEST
3300 Mercy Health Blvd.
Cincinnati, OH 45211

      SERVE: CLAIRE G. COMBS

                                            21
  Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 22 of 82 PAGEID #: 22




      1701 MERCY HEALTH PL
      CINCINNATI, OH 45237

AND

MERCY HEALTH PHYSICIANS
CINCINNATI LLC
672 NEEB RD.
CINCINNATI, OH 45233

      SERVE: CLAIRE G. COMBS
      4600 MCAULEY PLACE
      CINCINNATI, OH 45242

AND

THE JEWISH HOSPITAL, LLC
4777 E. GALBRAITH RD.
CINCINNATI, OH 45236

      SERVE: CLAIRE G. COMBS
      1701 MERCY HEALTH PLACE
      CINCINNATI, OH 45237

                                  JURISDICTION & VENUE

  1. All above named Plaintiffs are domiciled in either Ohio, Kentucky or Indiana.

  2. This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331

      because this claim “arises under” federal law; more specifically, The Sherman Anti-Trust

      Act.

  3. This Court has personal jurisdiction over Defendants because at all relevant times

      Defendants have engaged in substantial business activities in the State of Ohio. St.

      Elizabeth participated in the scheme in Ohio.

  4. This Court has personal jurisdiction over Defendants pursuant to R.C. § 2307.382 (Ohio

      Long-Arm Statute) because, at all relevant times, Defendants have systematically and

      continuously transacted, solicited, and conducted business in Ohio on their own, through



                                              22
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 23 of 82 PAGEID #: 23




     the control of their subsidiaries, through the supply of products in Ohio, and through their

     employees, agents, or sales representatives, and Defendants have derived substantial

     revenue from such business in Ohio.

5. Venue is proper in this District and Division pursuant to 28 U.S.C. § 1391(b)(2) because

     a substantial portion of the wrongful acts upon which this lawsuit is based occurred in

     this District. Venue is also proper pursuant to 28 U.S.C. § 1391(c)(2) because Defendants

     are all corporations that have substantial, systematic, and continuous contacts in the State

     of Ohio and they are all subject to personal jurisdiction in this District.

                                    CLASS ALLEGATIONS

6.       Plaintiffs bring this action on behalf of themselves and as a class action, pursuant to

     the provisions of Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure on

     behalf of the following class (the “Class”).

     The members of the Class are every person who is being threatened, coerced, and illegally
     required by the Defendants to receive the first shot of Pfizer Covid-19 vaccine by
     September 1, 2021 and the second shot by October 1, 2021, or face immediate termination
     and/or other adverse consequences to their employment, careers, and reputations. The
     Class also includes every person being threatened with termination, fines, and other
     adverse consequences for refusing to receive a Covid vaccine as a condition of
     employment.

7. Excluded from the Class are employees of Defendants and their subsidiaries and affiliates;

     governmental entities (but not government employees); and the judge to whom this case is

     assigned and his/her immediate family. Plaintiffs reserve the right to revise the Class

     definition based upon information learned through discovery.

8. Certification of Plaintiffs’ claims for class-wide treatment is appropriate because Plaintiffs

     can prove the elements of their claims on a class-wide basis using the same evidence as

     would be used to prove those elements in individual actions alleging the same claim. This



                                               23
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 24 of 82 PAGEID #: 24




   action has been brought and may be properly maintained on behalf of the Class proposed

   herein under Federal Rule of Civil Procedure 23.

9. Numerosity. Federal Rule of Civil Procedure 23(a)(1): The Class Members are so

   numerous that individual joinder of all Class members is impracticable. The precise

   number of Class Members in the Classes is unknown to Plaintiffs, but may be ascertained

   from Defendants’ books and records. Class Members may be notified of the pendency of

   this action by recognized, Court-approved notice dissemination methods, which may

   include U.S. mail, electronic mail, Internet postings, and/or published notice.

10. Commonality and Predominance. Federal Rule of Civil Procedure 23(a)(2) and 23(b)(3):

   This action involves common questions of law and fact, which predominate over any

   questions affecting individual Class Members, including, without limitation:

       a. Whether Defendants engaged in the conduct alleged herein in this Complaint;

       b. Whether Defendants benefitted financially from Durrani’s wrongful conduct;

       c. Whether Plaintiffs and the other Class Members are entitled to equitable relief,

           including, but not limited to, restitution, or injunctive relief; and

       d. Whether Plaintiffs and the other Class Members are entitled to damages and other

           monetary relief and, if so, in what amount.

11. Typicality. Federal Rule of Civil Procedure 23(a)(3): Plaintiffs’ claims are typical of the

   claims of the other Class Members because, among other things, all Class Members were

   and are comparably injured and threatened by Defendants’ wrongful conduct as

   described above.

12. Adequacy. Federal Rule of Civil Procedure 23(a)(4): Each Plaintiff is an adequate

   representative for the Class because their interests do not conflict with the interests of the



                                              24
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 25 of 82 PAGEID #: 25




   other Class Members they seeks to represent; Plaintiffs have retained counsel competent

   and experienced in complex class action litigation; and Plaintiffs intend to prosecute this

   action vigorously. The Class’s interests will be fairly and adequately protected by

   Plaintiffs and their counsel.

13. Declaratory and Injunctive Relief. Federal Rule of Civil Procedure 23(b)(2): Defendants,

   and each of them, have acted or refused to act on grounds generally applicable to

   Plaintiffs and the other Class Members, thereby making appropriate final injunctive relief

   and declaratory relief, as described below, with respect to the Class as a whole.

14. Superiority. Federal Rule of Civil Procedure 23(b)(3): A class action is superior to any

   other available means for the fair and efficient adjudication of this controversy, and no

   unusual difficulties are likely to be encountered in the management of this class action.

   The damages or other financial detriment suffered by Plaintiffs and the other Class

   Members are relatively small compared to the burden and expense that would be required

   to individually litigate their claims against Defendants, so it would be impracticable for

   Members of the proposed Classes to individually seek redress for Defendants’ wrongful

   conduct. Even if Class Members could afford individual litigation, the court system could

   not. Individualized litigation creates a potential for inconsistent or contradictory

   judgments, and increases the delay and expense to all parties and the court system. By

   contrast, the class action device presents far fewer management difficulties, and provides

   the benefits of single adjudication, economy of scale, and comprehensive supervision by

   a single court.




                                             25
    Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 26 of 82 PAGEID #: 26




          The Class period is from the time period of the first threat alleged in this Complaint to the

present and continuing on into the future. The Class members are seeking immediate injunctive

relief.

          GENERAL FACTUAL ALLEGATIONS RELATIVE TO ALL DEFENDANTS

    15. On August 5, 2021, all six major healthcare systems in the Cincinnati area announced

          their joint vaccine mandate for all their healthcare workers:

             A. St. Elizabeth Medical Center

             B. Children’s Hospital

             C. Christ Hospital

             D. U.C. Health

             E. Tri-Health

             F. Mercy

    16. What these six systems have done is to conspire against all their healthcare workers

          so that they could not work in their field because these six systems are the

          healthcare fields in the tristate.

    17. Christ Hospital CEO Debbie Hayes, Cincinnati Children’s CEO Michael Fisher,

          Trihealth CEO Dr. Richard Lofgren attended the August 5 press conference to announce

          the mandate.

    18. All six major health systems in Greater Cincinnati will now require the Covid-19 vaccine

          for workers this fall- a major push that comes amid their false claim of growing spread of

          the Delta variant and a flattening in vaccination rates regionwide. It’s not true.

    19. Collectively, these six health systems account for nearly 63,000 employees. Nearly 40%

          are not vaccinated.



                                                   26
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 27 of 82 PAGEID #: 27




20. Individual lawsuits have been filed against these systems for vaccine claims. The facts

   from those lawsuits follow this section.

21. “This is going to go a long way to putting the pandemic in the rearview mirror, if we can

   get everyone vaccinated,” Cincinnati Children’s CEO Michael Fisher said at the press

   conference. “We invite other employers to join in this effort.”

22. All six healthcare systems are using October 1 as the target date and September 1 as the

   first “shot” date.

23. Hospital officials declined to share projected vaccination rates for their staff and

   physicians, saying the numbers are estimates. The process for reporting the Covid-19

   vaccine status will be similar to the flu.

24. “It’s a condition for employment.” Trihealth CEO Mark Clement said. “We take an oath

   to do no harm. And this is one tangible way we can promote no harm for our patients.”

   This is a lie. Thousands of healthcare workers not treating patients not only never take

   that oath, they do not treat patients. It’s also offensive. The vaccine causes harm to

   workers who receive it. A vaccine is for the person taking it, not others.

25. The American Hospital Association, the American Medical Association, and the Ohio

   Hospital Association recently advised healthcare employers require workers be

   vaccinated against Covid-19.     This is completely self-serving to lock step with the

   government.

26. “Because of the highly contagious Delta variant and significant numbers of unvaccinated

   people- including children younger than 12 years old- Covid-19 cases, hospitalizations

   and deaths are again rising,” Fisher said. That too is a lie. And to blame unvaccinated

   children is evil.



                                                27
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 28 of 82 PAGEID #: 28




27. Per the Health Collaborative, 59% of those eligible in the 15-county region have been

   vaccinated against Covid-19. This of course means 41% have not.

28. The entire Covid 19 “pandemic” has been one based upon lies, misrepresentations

   and fear to advance the purpose of those engaged in those lies, misrepresentations

   and fear mongering: the U.S. government, state governments, the media,

   pharmaceutical companies, corporate America and hospitals.

29. The history of government, media, pharma, corporate America and hospitals lying

   to the public is well documented.

30. Yet, the government, pharma, the media and the healthcare industry want everyone

   to TRUST them on the vaccine issue.

31. It is all a diabolical fraud upon the public.

32. All the following paragraphs relative to hospitals also applies to Defendants and

   Plaintiffs.

33. Facebook not only posted a referral to every vaccine post, but they would also put this up

   on profiles: “Add a Covid-19 vaccine frame to your profile picture. We can all play a

   part in ending the pandemic. Your new picture will be shown to your friends to inspire

   them to get their vaccines as soon as they can.”

34. When there was no vaccine, the workers had to go to work. They were heroes. Now

   that there is a vaccine, they have to get the vaccine or be fired. Now they are

   “zeros.”

35. They are admitting patients that test positive with even the slightest symptoms to raise the

   surge.




                                            28
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 29 of 82 PAGEID #: 29




36. Treatments like hydroxychloroquine, ivermectin and zinc work. Since the outbreak,

   treatment is no longer an uncertainty. There is no shortage of ventilators.

37. This is a HUGE governmental cover-up. The Covid crisis was political to help elect Joe

   Biden. 165 million Americans are now vaccinated. When people receive the shot, their

   immune system is distressed. This causes them to asymptomatically get COVID-19. That

   is the cause of the spread. Also, since the mRNA only makes the spike protein, it is to

   antibody specific vs. an attenuated virus vaccine like influenza. Viruses mutate but the

   shot is not killing off the variants which is causing more infectious variants such as the

   Delta to spread. Our government is pushing for the shot to cover-up their mistakes. If

   EVERYONE is vaccinated, then no one will be the wiser since we will ALL be in the

   same boat.

38. It is the classic: it is too deep to come clean now.

39. This email from a St. Elizabeth nurse on August 19, 2021 requires it’s placement in

   its entirety. This email is a representation of nearly 10,000 emails in the two weeks

   received by Deters Law from healthcare workers.

   “Here is what I know: As of yesterday, in all St E's 3 major hospitals
   (EDG/FLO/FTT) there are 118 pts "diagnosed" with Covid-19 and are in Airborne
   Isolation precautions. Of those 118 pts, 16 of them are in ICU beds.

   I count the patients regularly. What I have seen continuously in all pts is as the
   numbers grow, it still remains 1/3 of them are vaccinated. AND (as of yesterday) out
   of those 118, the MICU has 5/9 pts with Covid who are vaccinated, SICU has 1/1
   with Covid who are vaccinated, CICU has NO Covid positive, FTT ICU has 3/3
   Covid positive who are vaccinated and FLO ICU has 1/4 Covid positive who are
   vaccinated. So out of ALL the Covid positives that are in all of the ICUs there are
   only 16 pts, 10 of which are vaccinated....that is well above a third. AND there are at
   least 20-30 that are Vaccinated that are in the other units that do NOT have a Covid
   diagnosis, but for some weird reason they all have developed Acute Respiratory
   Failure from Pneumonia in the middle of the summer.




                                              29
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 30 of 82 PAGEID #: 30




   There is also a case of one of my patients that is diagnosed with Covid that has NO
   test results either outside St E or inside St E documented anywhere in her chart. All
   the notes from doctors say she was diagnosed with Covid outside of the hospital, but
   all that is really in her chart is a note that the EMT stated that some RN told him
   she was diagnosed with Covid, but there is NO evidence of it and St E never tested
   her to be sure....they are counting her Covid positive on hearsay.

   Another one of my patients tested positive it St. E, got better, went to Encompass
   Rehab and had to be readmitted to St E. Prior to his admission, he tested negative at
   Encompass, but St. E had him Covid positive again. I called Encompass, had them
   fax his test results, sent them to the MICU and they did not care. They left him in
   the system as Covid positive and NEVER was that negative test document scanned
   into his chart. Both of those Covid positive cases counted in St E's numbers were of
   pts unvaccinated.”

40. The following email is a from a Christ Hospital nurse:

           A member of the infectious control committee of Christ Hospital informed
           several staff that only 50% of the Covid tests are accurate. He said that out
           of his own mouth that it’s about the money. He said doctors and hospitals are
           pushing these tests and even skipping over proper assessments because with
           each positive test the facility gets around 10,000 dollars, every hospitalization
           they get around 15,000, and with every death it’s around 30,000. That’s why
           even though the hospitalization may have not originally been due to COVID
           (patient had a heart procedure, but tested positive), they will put the cause
           was COVID. Or cause of death was COVID. I also overheard two doctors
           talking in the hall when vaccines first started coming out about how they had
           several in-patients and people coming in through the OR with these side
           effects or adverse reactions to the vaccine and they didn’t know how to treat
           it. During the pandemic starting last year Christ told the employees that even
           if they were exposed to COVID we still had to come in if we weren’t
           symptomatic.

41. It makes no sense to require remote workers to receive the vaccine.

42. Now the VA is requiring weekly testing for Covid. The tests are PCR tests which are

   used for DNA testing and the creator of the test states that this test should not be used for

   Covid testing. They are using up to 45 x replications which creates a 97% false positive

   rate.




                                            30
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 31 of 82 PAGEID #: 31




43. A VA employee stated: “If I am tested and it comes back positive (even though I am not

   and have no symptoms) I would have to be off work for 2 weeks and use my vacation

   time.”

44. On August 3 the Ohio Hospital Association (OHA) issued a directive to all the hospitals

   regarding mandating the vaccines. The CEO is Mike Abrams.

45. On August 5 Tri-Health issued the statement to the media/public about the mandating of

   the vaccines.

46. On the very same day Mike Abrams was elected to the Board of Trustees of the

   American Hospital Association. This organization issued a memo to suspend all

   memberships in which the member disagreed with the electoral college results of the

   Biden election. (see below link.) https://www.aha.org/press-releases/2021-01-14-aha-

   statement-political-giving-practices-following-tragic-events-us

47. Abrams’ appointment on the AHA was his payback for moving all the hospitals to

   mandate the vaccine under his command at the OHA. It’s evil.

48. The AHA and OHA is recommending these mandates solely out of financial bribes.

49. Robert Wiehe, Chief Administrator Officer at UC Medical Center on August 20, 2021

   sent out this message to all the UC Medical Center workers: “UC Medical Center

   continues to have staffing vacancies in most of our clinical areas. Leadership reviews our

   staffing levels on a daily and weekly basis to assure that we are maintaining safe levels of

   care for our patients. Operationally, we have closed rooms, tightened our transfer policy

   and constrained some admissions from our surgical and procedural areas. We are doing

   this to help control staffing ratios and provide safe care for our patients and employees.

   We do not take these decisions lightly and continue to work with all stakeholders to look



                                            31
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 32 of 82 PAGEID #: 32




   for innovative solutions to increase our staffing levels. As always, thank you for your

   resilience and what you do every day for our patients. See below for details on many of

   the interventions that have already begun or are ongoing.”

50. This is indicative of all hospitals. And it’s being caused not by Covid, but by the hospital

   mandates.

51. On August 17, 2021, SEH had 59 Covid patients. The hospital reported 118. This is also

   going on in every hospital.

52. About 90% of SEH employees received a 2% pay increase the third week of August.

   This was very unexpected because a prior email last week included that the increase was

   only for pay grades 142 and below. Instead just about everyone received it. Bribery.

53. SEH opened the cafeteria to visitors but the problem is its been closed to them the whole

   “pandemic.” Why open it now if there is such a huge surge in positive patients?

54. Hospitals have refused to answer questions to workers regarding who would be liable if

   they suffer adverse consequences from the vaccine.

55. Hospitals refer their workers to their FAQ (frequently asked questions) for answers to

   questions which do not exist on FAQ.

56. Hospitals have offered cash bonuses for nursing referrals.

57. Hospitals are demanding the vaccine to be taken from young nursing students from area

   colleges who must work in their hospitals for clinicals.

58. OB/GYN groups from the hospitals refuse to write medical exemptions for their pregnant

   patients even when there are no studies how the vaccines might harm a child.

59. The hospital workers are witnessing firsthand every day the vaccinated having adverse

   reactions.



                                             32
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 33 of 82 PAGEID #: 33




60. The hospitals will manipulate the Covid-19 testing on those workers who refuse to take

   the vaccination.

61. Hospitals are delaying the determination of workers declination forms.

62. Hospitals through their actions are causing patient care issues by the workers being

   turned against each other.

63. The entire purpose of the vaccine is to protect the person taking it, not others.

64. If masks work as claimed, why are workers not allowed to wear the exact same type of

   mask they have been wearing for a year and a half.

65. The test uses a Q-tip with a known carcinogen, ethylene oxide. Repeat tests expose

   workers to this at levels with an unknown risk.

66. The mandate for boosters could go on and on.

67. There is no determination between the Covid-19 virus and the flu virus.

68. Most Covid hospitalizations are people with comorbid conditions. Workers who are

   healthy, have had Covid, eat well, exercise and take care of themselves have more than

   enough of an immune system to defend themselves.

69. The statistics from WHO reflect death by diabetes is a great issue than death by Covid. It

   is three times more deadly.

70. The package inserts from the vaccines are blank.

71. If you have to persuade, remind, pressure, lie, incentivize, coerce, bully, social shame,

   guilty trip, threaten, punish and/or pay people to gain compliance, you can be certain

   what is being promoted is not in your best interest.

72. The vaccine cards being used don’t have one, but four places for shots. Four shots

   planned from the beginning?



                                             33
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 34 of 82 PAGEID #: 34




73. These hospitals receive tax exempt status and therefore receive special treatment from the

   government.

74. Local news media prepares constant puff community pieces for tristate hospitals while

   receiving after car sellers, the most advertising dollars.

75. According to VAERS analysis on August 6, 2021 for through July 30, 2021:

   *US Data Only
      High Level           Covid-19          All Other          Covid 19         All Other
      Summary              Vaccines          Vaccines           Vaccines          Vaccines
                           Dec. 2020-      1990- Present        Dec. 2020-      1990-Present
                            Present                              Present
       Number of            571,831            812,603           451,049           712,541
        Adverse
        Reactions
     Number of Life             13,139            13,383          7,603             9,546
      Threatening
         Events
       Number of                51,242            77,634         26,798             37,594
     Hospitalizations
       Number of                12,791            8,867           5,859             5,005
         Deaths
       Number of                16,044            18,944          6,654             11,895
       Permanent
       Disabilities
      After Vaccine
       Number of                95,886            42,049         90,432             40,793
      Office Visits
       Number of                70,610         208,849           61,956            199,944
       Emergency
       Room/Dept.
          Visits

76. Hospitals are refusing to accept responsibility for adverse reactions for vaccines.

77. Patients who are fully vaccinated aren’t being swabbed for Covid prior to procedures.

78. The most knowledgeable segment of our community about a vaccine, healthcare workers,

   are resisting the vaccine.

79. Covid 19 now has provable treatments.


                                             34
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 35 of 82 PAGEID #: 35




80. Hospitals are counting unvaccinated Covid admissions and death, not vaccinated.

81. During the Covid 19 pandemic, the seasonal flu miraculously disappeared.

82. Hospitals are refusing psychological medical exemptions.

83. Doctors are refusing to write medical exemptions for workers who have allergies to flu

   vaccines.

84. Hospitals are offering bonuses.

85. Hospitals have been engaged and continue to be engaged in massive manipulation of

   Covid 19 related numbers.

86. Hospitals have lied about how many Covid 19 patients are in their hospitals.

87. Hospitals have lied about the number of vaccinated patients with Covid 19.

88. Hospitals have had their physician groups hospitalize patients that should not be

   hospitalized.

89. Hospitals have made false reports to state and federal agencies about their Covid 19 data.

   This is criminal conduct.

90. Hospitals have lied to the media and public to manipulate the public through fear to

   become vaccinated and support their hospitals.

91. To lie and to coerce; to manipulate; to bribe and the healthcare workers who in

   2020 were HEROES to force them to take a vaccine or be FIRED, DISCHARGED,

   DISMISSED from not only their job, but lose their careers is the most despicable

   act against workers in American history.

92. The entire out of control vaccination campaign is predicated by the hospitals relying upon

   employment at will and that any employee can reject the vaccination and face discharge

   in lieu of vaccination. That cannot stand in these circumstances.



                                            35
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 36 of 82 PAGEID #: 36




93. The U.S. government and state government has ordered these vaccinations. But for the

   government mandates, there would not have to be a healthcare worker mandate.

94. In fact, from January 1, 2020, to the present, healthcare workers took care of patients

   with protocols which worked just fine without the need of vaccination.

95. The mandate does not come from the hospitals. It comes from the government who

   cannot force vaccinations.

96. There is in fact a criminal conspiracy between the U.S. government, state government,

   media, pharma and corporate healthcare to line their pockets at the expense of the

   healthcare workers and American taxpayers.

97. These entities have collaborated and conspired together to falsely report and declare

   information to INDUCE the American public and healthcare workers to take the vaccine.

98. They do so knowing the adverse consequences and risks of the vaccine outweigh the

   benefit.

99. They want workers who work at home to be vaccinated.

100.       They want workers who have protective antibodies to be vaccinated.

101.       They want pregnant women to be vaccinated.

102.       They want workers who are immunocompromised to be vaccinated.

103.       They want workers who have no patient contact to be vaccinated.

104.       Hospitals also have told their physician groups to deny all medical exemptions.

105.       This is an unethical and tortious interference with the healthcare of their very own

   workers.

106.       Hospitals have violated HIPAA in their investigation of their workers, including

   illegally looking at their electronic healthcare charts.



                                             36
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 37 of 82 PAGEID #: 37




107.         Hospitals are now changing policies on an even daily basis to manipulate and

   threaten workers.

108.         Hospitals attempt to have healthcare workers become insubordinate so they could

   fire them and avoid unemployment.

109.         Hospitals have participated in clinical trials of the vaccines creating conflicts.

110.         Hospitals have changes policies on temperature and testing to reporting so

   workers can work sick.

111.         Those who have received the vaccination include those who did so under severe

   duress.

112.         The CDC and NIH have participated in the fraud upon the public with refusal to

   release information and misrepresenting other information.

113.         The Hospitals are causing healthcare workers to leave the field and the very

   collapse of healthcare system is at stake rom that- not Covid 19.

114.         Social media has perpetrated and controlled only one message on Covid, the

   message of Joe Biden’s administration, CDC, Dr. Fauci, corporate healthcare, federal and

   state governments and pharma.

115.         The hospital vaccine requirement is “an affront to human dignity and personal

   freedom because it violates a person’s basic right to control our bodies.”

116.         In America’s free society all people have the right to decide their own medical

   treatment — especially to decide what to inject into their bodies. And every person has

   the right to make that decision voluntarily, free from coercion by anyone, and to be fully

   informed of the benefits and especially the risks of that decision.




                                               37
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 38 of 82 PAGEID #: 38




117.       The vaccine policy is a violation of the right to informed consent and the right to

   refuse unwanted medical treatments.

118.       This vaccine mandate undermines our Constitution and Bill of Rights by denying

   workers the freedom to make their own medical decisions.

119.       No one should be forced or coerced into accepting any medical procedure against

   their wishes. When the low risk to young adults from COVID and the known and

   unknown risks from the vaccines are taken into account, the hospitals’ actions recklessly

   endanger its workers.

120.       As confirmed by the Centers for Disease Control and Prevention, young people

   are at minimal risk of long-term effects or death from COVID and have a 99.985%

   survival rate if infected with the virus.

121.       However, the most recent COVID vaccination injury update from the Vaccine

   Adverse Events Reporting System (VAERS) — one of the tracking systems of the U.S.

   Department of Health and Human Services — shows that between mid-December, 2020

   and August 6, 2021, 559,040 adverse events were reported to VAERS, including 12,791

   reports of deaths, many in young people ages 12 to 25.

122.       In comparison, after approximately 50 total deaths following swine flu

   vaccination in 1976, that vaccine campaign was immediately aborted.

123.       Unjustified fear and insatiable greed drive the vaccine industry, especially now,

   during the pandemic. This has created an opportunity for manufacturers to bring to

   market expensive, novel and patentable drugs, vaccines, biologics, treatments and

   medical devices that will reap huge profits.




                                               38
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 39 of 82 PAGEID #: 39




124.        It is incredibly unnerving that the hospitals would play Russian Roulette with the

   lives of the workers it claims to protect, “with greed and ties to Big Pharma being

   prioritized over our safety and free will.”

125.        The hospitals believe they can do what they want because the state and federal

   government and media will leave them to do whatever they want.

126.        The hospitals are out of control bullies and political and criminal gangsters.

127.        The hospitals are having issues NOT because there are no beds, but because of

   not enough staff caused in part by their policies.

128.        The hospitals have in their religious and medical exemptions and waivers,

   releases the language including: “I want to receive the Covid 19 vaccination.” This is

   false.

129.        The hospitals are holding fraudulent question and answer sessions.

130.        On July 8, 2021, Secretary Xavier Becerra stated “To be clear: government has no

   database tracking who is vaccinated. We’re encouraging people to step up to protect

   themselves, others by getting vaccinated. It’s the best way to save lives and end this

   pandemic.” This is a lie as each state has a database and it is easily accessible to track

   who has been vaccinated.

131.        The hospitals all played along with government with Covid diagnosis for

   everything from a hangnail to a massive heart attack. Now they have to make you jump

   through the hoop or they will have to give all the government Covid money back. The

   hospital sold its soul to the devil for their corporate benefit.

132.        Providers are resuming telehealth visits, “due to increasing Covid cases.” An

   office does not need as many staff members since there would be minimal to no patients



                                              39
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 40 of 82 PAGEID #: 40




   coming in. if there is a mass firing due to rejecting the vaccine, they can pull office staff

   to cover hospital staff.

133.       The Vax-a-million, announced by Ohio Governor Mike Dewine on May 12, gave

   $1 million to five vaccinated adults and a college scholarship to five vaccinated youth

   over five weeks. The state spent about $5.6 million on the effort.

134.       On August 17, Kentucky Governor Beshear stated: “The situation is serious, and

   it’s alarming, and it’s nearing critical. When the ICU fills up because of Covid, it means

   that there is not a bed when someone is in that car accident, has a heart attack, has a

   stroke.” This was and is in a fact a lie. Nurses working in those ICU’s of the hospital

   report it is not true.

135.       Management and physicians were told they can’t protest or speak up because it’s

   against leadership and reputation.

136.       Hospitals are using contract paybacks to force vaccinations.

137.       Masks are now proven to be only a 10% protection.

138.       Covid 19 vaccines are increasing the risk of hospitalization and death.

139.       Antibody tests have been used to avoid measles, mumps and rubella vaccines.

       FACTUAL ALLEGATIONS FROM ST. ELIZABETH HEALTHCARE

140.       The following facts come directly from current Defendant employees with

   direct and personal knowledge and have had the courage to send the information by

   email. Thousands of emails have been received. Twenty-seven courageous

   employees have agreed to be Plaintiffs. Over one hundred more have agreed to be

   part of this litigation and class, but not have their names used. Based upon emails

   and protests, thousands of SEH and SEP employees support this litigation, but out



                                             40
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 41 of 82 PAGEID #: 41




   of fear do not want their names yet public. In fact, if 40% are not vaccinated as

   believed, over 4,000 support this action.

141.      This past week SEH claimed 129 hospitalized with Covid. They don’t report

   32% of them were vaccinated. SEH reuses to provide on these Covid patients, their

   age, underlying health issues, number on vents, duration of stay, etc. All hospitals

   are doing this.

142.      Based upon this chronology of events, the American public and well educated and

   trained healthcare workers (40% in the tristate believed not vaccinated by August 1,

   2021) have good reason not to trust the vaccine and those who promote it.

143.      SEH and SEP is mandating their employees be fully vaccinated by October 1,

   2021 or be discharged. The first shot they are requiring is by September 1, 2021.

144.      On December 31, 2020, Robert Pritchard Jr. and Larry Kendall sent out an email

   to all staff stating that the vaccines were now available for all that would like to receive

   it. The email stated that those who were not high risk and immunocompromised should

   wait and allow those that are more time to receive it. They stated that the Covid-19

   vaccine was not mandatory in order to keep your job.

145.      On August 3, 2021, an employee reports that only staff that was not vaccinated

   were asked to wear masks in their department. Employees felt this was pointing them out

   and being discriminatory towards them.

146.      On August 10, 2021, after several complaints from the staff, the department made

   it mandatory for all of them to wear masks whether they were vaccinated or not.

147.      On August 5, 2021, an email was sent out to all employees, vendors, volunteers,

   contractors, etc. that states all must be fully vaccinated by October 1, 2021.



                                             41
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 42 of 82 PAGEID #: 42




148.         On August 12, 2021, an email was sent out to all employees stating that if they

   refuse the vaccine that the employee will be terminated, and unemployment will be

   denied.

149.         On August 12, 2021, a nurse cared for a dying patient who was fully vaccinated

   and had been admitted with COVID-19. His wife, who was also fully vaccinated was

   visiting and stated she had just been released from the hospital after contracting COVID-

   19.

150.         St. Elizabeth has admitted to several employees that they have accessed their

   employee medical records through the EPIC system to determine whether they are

   vaccinated or not.

151.         St. Elizabeth is making threats to employees that if they are terminated for

   refusing the vaccine then they will be forfeiting all PTO time they would have received

   as a payout.

152.         St. Elizabeth Physicians are all refusing to sign any exemption forms for

   employees.

153.         Employees report that bribes are being made to them to get the vaccine. These

   include but are not limited to;

             a. Pay Raises given outside normal yearly merit increases.

             b. Pizza Parties

             c. $1000 weekly giveaways to those getting vaccinated.

             d. Reds tickets if vaccinated by that day at 5pm.




                                              42
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 43 of 82 PAGEID #: 43




154.        St. Elizabeth states that if exposed or diagnosed with COVID-19 and employee is

   not vaccinated, they will have to use their PTO time. However, if fully vaccinated, they

   will be paid outside their PTO and PTO will not be touched.

155.        Employees state that all inpatient admissions are being tested for COVID-19 to

   help increase their numbers.

156.        A billing office employee states that St. Elizabeth has what is called a “measure”

   system. The system states they must treat a certain number of diabetic, sick, routine

   checkup patients in order to meet a quota.

157.        Billing department employee states there is questionable billing going on.

   Medicare/Medicaid is being billed differently than commercial insurance. Patients are

   being tested again once they get in the room and their insurances are being billed twice

   for the same procedure. Billing department employee states a gentleman was DOA when

   he arrived at St. Elizabeth. Doctors asked the staff to COVID test the patient because if

   he tested positive, the hospital would receive more funds.

158.        Maria Rankin, AVP Revenue Cycle was asked by a staff member, “What are you

   going to do when all these people leave?” Maria Rankin responded, “Fucking replace

   them.”

159.        Bruce Henley, CFO, has a daughter working there who is not vaccinated and was

   very vocal about not wanting to get it. After the mandate was released, she told another

   employee that “her Dad is trying to move her up the ranks, so she has to get it now.”

160.        Bruce Henley, CFO, sends emails and has conversations with employees about

   the importance of being vaccinated and social distancing, however, him and his wife




                                             43
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 44 of 82 PAGEID #: 44




   went to Hawaii and had multiple layovers in “hot spots” for COVID-19. Once he

   returned to work, he was seen not wearing a mask on multiple occasions.

161.      Employees are being bullied and told to update their resumes by upper

   management because they are about to “clean house.”

162.      Dr. Douglas Flora, Rose Mulberry APRN, Kelley McGarvey APRN and other

   staff was overheard saying “anti-vaxxers are conspiracy theorists and are all stupid.”

163.      St. Elizabeth is telling the public they don’t have beds to accommodate all the

   new cases of COVID-19 when in reality, it has nothing to do with COVID-19, it has to

   do with staffing not being adequate. Patients are being held in the ER for hours at a time

   after being admitted because half of the beds are “closed” because they don’t have

   enough staff to care for them.

164.      Lead Dr. of Infectious Control stated in a forum they have no test to correctly

   diagnose the DELTA variant, yet they are telling the public that hospitalizations are on

   the rise due to the DELTA variant.

165.      Patients are not receiving proper care due to the lack of staff.

166.      Hospice employee states they are receiving more patients who are fully

   vaccinated than not. These patients are presenting with organ failure.

167.      A general surgery employee states that they are not testing vaccinated patients

   when they come in.

168.      An employee states that if you call in and state that someone in your immediate

   household has tested positive for COVID-19, you are being asked to report if you are

   asymptomatic.




                                            44
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 45 of 82 PAGEID #: 45




169.       Employees are being mandated to receive the vaccine regardless of their medical

   condition. Examples of these are as follows:

           a. Employee with fertility issues taking FEMARA was originally told by her St.

               Elizabeth OBGYN that she would sign an exemption form for her. Once the

               mandate was released, the OBGYN said she would not sign one for her.

           b. Employee with history of blood clots is being refused an exemption.

           c. Employee with Traumatic Brain Injury and seizures is being refused an

               exemption.

170.       During a forum, a Dr. stated that everyone should be willing to take the vaccine

   so that “we know what the long-term side effects 10 years from now will be and assist in

   medical research.”

171.       SEH review process includes Employee Health Services (EH) reviewing

   associate’s medical records for prior Influenza vaccine and exemptions.

172.       On July 8, 2021, SEH advised failure to comply with mandated Influenza

   vaccination will result in termination.

173.       SEH advises that the Influenza vaccine will prevent Influenza virus.

174.       SEH advises the Influenza vaccine will prevent transmission of Influenza virus.

175.       On August 5, 2021, St. Elizabeth Healthcare mandated the SARS- CoV-2 (Covid

   19) vaccine for all associates, not patients or visitors.

176.       SEH advised all associates that all benefits would be “striped” from them on

   October 1, 2021, if documentation is not received.




                                              45
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 46 of 82 PAGEID #: 46




177.      SEH CEO, Garren Colvin and SEP EVP/CCIO Dr. Richard Prichard, strictly

   informed SEP’s physicians to deny all medical exemption requests no matter the

   circumstances.

178.      SEH head Oncologist, Doug Flora, has been “baiting” his employees to determine

   their vaccination status.

179.      SEH is knowingly falsifying numbers for COVID-19 positive patients.

180.         SEH is knowingly using positive tests from deceased patients for current patients.

181.      SEH actions wholesale are unethical, illegal and immoral.

182.      SEH is violating medical autonomy.

183.      SEH is falsifying Informed Consent to those receiving the vaccine.

184.      SEH leadership causing great peer pressure on employees to receive the

   vaccination.

185.      SEH is using guilt to pressure employees.

186.      SEH is ridiculing associates by falsely blaming and defaming them for “spreading

   Covid.”

187.      SEH is knowingly naming unvaccinated associates as “unvaccinated pandemic.”

188.      SEH is refusing other alternatives to mandate the COVID – 19 vaccines.

189.      SEP physician in Butler, Ky. office has been advising his students to “push

   vaccine.”

190.      SEH has a current nursing and staffing shortage.

191.      SEH is aware of current nursing associates working excessive overtime due to

   nursing shortage.




                                             46
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 47 of 82 PAGEID #: 47




192.       SEH was making associates re-use Personal Protective Equipment (PPE) during

   midst of pandemic.

193.       SEH was using UV lighting to sterilize N95 masks during midst of pandemic.

194.       SEH is knowingly holding career and salary as leverage to vaccinate.

195.       SEH is coercing all associates with threats.

196.       SEH is knowingly creating animosity between the vaccinated and unvaccinated

   associates.

197.       SEH is knowingly creating mental health distress in associates regarding COVID–

   19.

198.       SEH COVID–19 mandate is creating associates home issues with spouses and

   significant others.

199.       SEH is forcing their associates to undergo a medical procedure they do not want.

200.       SEH is guilting their associates by stating “Your responsibility and duty to protect

   the community and your families.”

201.       SEH is refusing associates option of Serology Testing (blood draw) to prove

   antibodies.

202.       SEH knowingly knew of associates working COVID – 19 swabbing site in 95

   degree weather, complete PPE with no water, shade or tent.

203.       SEH knowingly is putting patients’ lives at risk by the vaccine mandate.

204.       SEH knowingly refused to offer COVID pay when associates contracted COVID

   – 19.

205.       SEH knowingly and sadly paid associates out of associates earned vacation time.

206.       SEH knowingly refused to pay associate for the second week.



                                            47
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 48 of 82 PAGEID #: 48




207.        SEH knowingly refused to offer Covid pay to associates working during

   pandemic.

208.        SEH is threatening a fifty-dollar paycheck deduction for the unvaccinated

   associates.

209.        SEH is threatening to terminate contracts of contracting companies that do not

   mandate vaccine.

210.        SEH is knowingly telling associates the “chatter” needs to stop.

211.        SEH directors are approaching unvaccinated associates questioning why they

   aren’t vaccinated.

212.        SEH physicians are knowingly screenshotting associates’ personal social media

   pages.

213.        SEH Security Dept. is reporting associates (off duty) who take part in protests of

   CEO.

214.        SEH physicians knowingly reporting associates’ personal views of vaccine to

   directors.

215.        SEH physicians are knowingly harassing unvaccinated associates.

216.        SEH CEO, Garren Colvin and EVP/CCIO, Dr. Robert Prichard, falsifying facts

   about COVID-19 vaccine.

217.        SEH refuses to count the number of adverse reactions to the COVID – 19 vaccine.

218.        SEH is advising associates and patients any type of reactions from vaccine are

   “just coincidental.”

219.        SEH is advising associates that are COVID positive, with minimal symptoms, are

   to report to work.



                                            48
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 49 of 82 PAGEID #: 49




220.      SEH is knowingly basing vaccination numbers on “national average.”

221.       SEH is knowingly forcing staff to reuse their own thermometer cover during

   pandemic.

222.      SEH is telling associates to share face shields (PPE).

223.      SEH is refusing to admit patients for adverse side effects of COVID-19 vaccine.

224.      SEH is refusing to document the reactions from the vaccine.

225.      SEH Unit Managers are telling associates all money, from unit contract, must be

   repaid when terminated.

226.      SEH House Supervisors are telling Labor and Delivery staff that no PPE carts are

   available for positive COVID-19 patients.

227.      SEH knowingly has fully vaccinated patients dying from COVID-19.

228.      SEH is knowingly putting careers in jeopardy.

229.      SEH is knowingly causing healthcare students to fail courses due to mandate.

230.      SEH is knowingly putting healthcare students in financial debt due to mandate.

231.      SEH NICU Medical Director telling associates of unit they are “selfish not

   vaccinating”.

232.      SEH, Adam Mardis is telling associates they do not have a choice on COVID-19

   vaccine.

233.      SEH, Hospice Unit is administering COVID-19 vaccines to non-verbal, actively

   dying patients without consent.

234.      SEH, Hospice Unit is falsifying records indicating vaccination consent.

235.      SEH, Hospice Unit is falsifying as to whom obtained consents.




                                           49
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 50 of 82 PAGEID #: 50




236.       SEH physicians are telling associates/patients “the side effects are not from the

   jab.”

237.       SEH is advising associates not to post on social media accounts regarding

   vaccines/protests.

238.       SEH Infection Control doctor stated in forum they could not address any

   questions related to mandate.

239.       SEH has removed said forum, with Infection Control doctor, making it

   unavailable to associates.

240.       SEH associates are not allowed to have an opinion that goes against corporate

   narratives.

241.       SEH Unit managers are telling associates they are required to get vaccine on

   Thursdays so they can recover from side effects on their “own time”.

242.       SEH physicians are being told by CEO, Garren Colvin and EVP/CCIO, Dr.

   Robert Prichard, the physician cannot sign any exemptions due to SEH supporting

   vaccine.

243.       SEH has voiced that terminated associates will be unable to collect their

   retirement funds.

244.       SEH was paid a bribe by the government to not fight the closures during the

   pandemic.

245.       St. Elizabeth Healthcare Associates includes individuals employed by SEH

   associated facility, SEH physicians, mid-levels and resident physicians, volunteers and

   contract staff.

246.       St. Elizabeth Healthcare Facility is the separate business units of the SEH.


                                            50
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 51 of 82 PAGEID #: 51




247.         SEH mission statement states “As a Catholic healthcare ministry, we provide

   comprehensive and compassionate care that improves the health of the people we serve”.

248.         On July 8, 2021, St. Elizabeth Healthcare (SEH) mandated the annual Influenza

   (Flu) Vaccine (IIV3 and IIV4) for all associates.

249.         On July 8, 2021, SEH required proof of Influenza vaccine by December 1, 2021.

250.         On July 8, 2021, SEH advised medical exemptions will be accepted. Pending

   review.

251.         Deadline for associate’s completion of COVID – 19 vaccine is October 1, 2021.

252.         On August 5, 2021, SEH advised medical and religious exemptions are allowed.

253.         On August 5, 2021, SEH advised approved vaccine exemption (specifying a

   reasonable accommodation if applicable and available) must be submitted by October 1,

   2021.

254.         On August 5, 2021, SEH advised all exemptions must be received by EH by

   September 15, 2021.

255.         On August 5, 2021, SEH advised they will make decision in a fair and non-

   discriminatory manner.

256.         SEH knowingly refuses to confirm receipt of sent medical/religious exemptions.

257.         SEH is knowingly not reviewing exemptions until on or after September 15. 2021.

258.         On August 5. 2021 SEH advised they prohibit any form of discipline, intimidation

   or retaliation for reporting any health or safety concerning the COVID – 19 policy. This

   is not true.

259.         On August 5, 2021, SEH will not discharge, discriminate or retaliate against

   associates for reporting good faith health and safety concerns.



                                             51
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 52 of 82 PAGEID #: 52




260.      On August 11, 2021, SEH knowingly held an emergency management meeting re:

   new edict that if first vaccine is not received by September 1, 2021, they would mandate

   the Johnson & Johnson (1 step) vaccine to meet the arbitrary deadline.

261.      Any exemption must have approval of the President/CEO, Garren Colvin, or

   designee.

262.      Any exemption must be coordinated through SEH Human Resources Dept.

263.      Personal and philosophical reasons for not receiving COVID – 19 vaccine will not

   be granted.

264.      SEH knowingly has an interview process to question associates with exemptions.

265.      SEH knowingly is mandating personal religious information from associates.

266.      On August 10, Sarah Koeninger RD, LD, stated to all associates via marketing

   email “ I ask that you please make that decision as soon as possible and let me know so

   that we can part ways sooner than later”.

267.      SEH Director, Jason Minton, notified associates via email, they will be ineligible

   for unemployment benefits upon termination.

268.      SEH knowingly was awarded government funding from if facilities “mandated”

   vaccine.

269.      SEH knowingly forces physicians to violate the Hippocratic Oath or be

   reprimanded.

270.      SEH knowingly forces nurses to violate the Nightingale Oath or be reprimanded.

271.      SEH is knowingly disregarding the Nuremberg Code.

272.      SEH is knowingly using incentives and bribes for COVID-19 vaccine.




                                           52
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 53 of 82 PAGEID #: 53




273.       SEH knowingly paying associates $1.000.00 weekly via VAX Bucks incentive to

   receive COVID-19 vaccine.

274.       SEH is knowingly giving all associates Cincinnati Reds tickets as a way to coerce

   them to stay at facility.

275.       SEH knowingly has associates on FMLA due to Adverse side effects from

   COVID-19 vaccine.

276.       SEH knowingly is denying medical letters from outside physicians regarding

   associates with medical conditions re: COVID-19 exposure.

277.       SEH EH dept. is unable to provide specific information on COVID – 19 vaccines.

278.       SEH knows there is NO specific test to rule the Delta variant.

279.       SEH knows that the PSR testing can not specify a specific virus.

280.       SEH is knowingly aware that antibodies remain in person’s blood for 90 days.

281.       SEH is knowingly aware that patients/associates tested within 90 days of positive

   test will result in false/positive readings.

282.       SEH is knowingly aware that they cannot count positive tests conducted within 90

   days of positivity.

283.       SEH is stating the COVID-19 vaccine prevents one from COVID-19 virus. That

   is not true.

284.       SEH states the COVID-19 vaccine prevents transmission of the COVID-19 virus.

   That is not true.

285.       SEH knowingly acknowledges COVID-19 can be contracted in fully vaccinated.

286.       SEH knowingly is falsifying the correct number of COVID-19 cases.

287.       SEH knowingly is falsifying cases to the CDC and Government.



                                              53
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 54 of 82 PAGEID #: 54




288.       SEH knowingly is falsifying reports to VEARS on adverse side effects.

289.       SEH knowingly is not reporting all adverse side effects to VEARS.

290.       SEH knowingly is having associates report to work during exposure to positive

   COVID-19 family members in same home.

291.       SEH knowingly requires associates to use 5 days paid time off (PTO) before

   disability benefits take effect.

292.       SEH does not test vaccinated patients prior to any procedure, including surgery.

293.       SEH requires all unvaccinated patients be Covid tested prior to any procedure,

   including surgery.

294.       SEH no longer requires associates to have temperature checks.

295.       SEH is insisting the side effects are caused from medical history of patient.

296.       SEH is knowingly administering COVID-19 vaccines to in-patient Hospice

   patients, actively dying.

297.       SEH is knowingly administering COVID-19 vaccines to Hospice patients without

   consent.

298.       SEH charge nurses are knowingly falsifying documentation.

299.       SEH charge nurse/house supervisors are documenting COVID-19 information

   under other associate’s login information.

300.       SEH knowingly is violating First Amendment Rights.

301.       SEH knowingly is violating human, civil and legal rights.

302.       SEH is knowingly violating HIPAA Policy.

303.       SEH CEO, Garren Colvin, and EVP/CCIO, Dr. Robert Prichard, offering

   additional incentive if vaccination rate surpasses 75% by August 25, 2021.



                                            54
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 55 of 82 PAGEID #: 55




304.       Dr. Douglas Flora, Rose Mulberry, APRN and Kelley McGarvey, APRN is

   knowingly stating, “anti-vaxers are conspiracy and “anti-vaxers are stupid”.

305.       SEH is knowingly creating a hostile work environment.

306.       SEH knowingly paid retired nurses at the SETEC center twice the hourly rate of

   hospital staff nurses.

307.       SEH Central Billing Office Director, Maria Rankin, stated that SEH would

   “fucking replace them” when asked what was going to happen when all associates were

   terminated or left.

308.       SEH Manager of Pharmacy Outpatient, Erin Jansen, stated that each given

   vaccine is a “disease we’ve prevented” and “that’s a death we’ve prevented”. That’s

   false/misleading.

309.       SEH is knowingly refusing medical exemptions to associates due to

   pregnancy/breastfeeding.

310.       SEH is knowingly putting patient safety, health and safe care at risk.

311.       SEH knowingly is disabling all email communication efforts once associates

   voice concerns.

312.       SEH admits they viewed all associates medical records via EPIC to confirm

   vaccine. That’s illegal and HIPAA violation.

313.       SEH is knowingly committing Adult Abuse according to their Standard Operating

   Procedure.

314.       SEH received upwards of $200 million from the American Cares Act and other

   various federal stimulus programs during the 2020 pandemic.




                                            55
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 56 of 82 PAGEID #: 56




315.        SEH profited $130 million in lost revenue from cancelled elective procedures, test

   and visits.

316.        SEH knowingly has $184 million in investments in Central America and the

   Caribbean.

317.        SEP should be ashamed of the “harm” they are causing to countless

   HEROES by intentionally and criminally, with no backbone, refusing to give

   legitimate healthcare exemptions.

318.        Covid is not spreading among healthcare workers.

319.        St. Elizabeth healthcare workers love their jobs and their careers. They have a

   right to work in their career. If healthcare is a right, their right to work in it is also a

   right.

                  FACTUAL ALLEGATIONS RELATIVE TO CCHMC

320.        Children’s Hospital Medical Center (CCHMC) will place employees on two-week

   suspension on October 1, 2021, if not fully vaccinated for COVID-19.

321.        The two-week suspension will give employees “time to think and comply.”

322.        CCHMC will terminate employment on October 31, 2021, if employee is not fully

   vaccinated.

323.        CCHMC CEO, Michael Fisher, lacks integrity.

324.        CCHMC providing unethical and immoral actions.

325.        CCHMC is violating medical autonomy.

326.        CCHMC is falsifying Informed Consent.

327.        CCHMC leadership causing peer pressure on associates.

328.        CCHMC guilting associates.



                                              56
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 57 of 82 PAGEID #: 57




329.      CCHMC is knowingly holding career and salary as leverage to vaccinate.

330.      CCHMC is coercing all associates.

331.      CCHMC is knowingly creating animosity between the vaccinated and

   unvaccinated associates.

332.      CCHMC is knowingly creating mental health distress in associates regarding

   COVID–19.

333.      CCHMC COVID–19 mandate is creating associates home issues with

   spouse/significant other.

334.      CCHMC advised associates not post on social media accounts regarding

   vaccines/protests.

335.      CCHMC is forcing their associates to do an action that associate does not believe

   in.

336.      CCHMC knowingly is putting patients’ lives at risk by the vaccine mandate.

337.      CCHMC is ridiculing associates by blaming them for “spreading Covid.”

338.      CCHMC has created a hostile work environment.

339.      CCHMC giving employees very short and unfair timeline.

340.      CCHMC is refusing employees alternative options to COVID-19 vaccine.

341.      Religious and Medical exemptions being denied.

342.      CCHMC requiring employees to report for shift even after exposure to COVID-

   19 person.

343.      CCHMC is requiring employees to use their PTO if side effects from COVID-19

   vaccine.




                                          57
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 58 of 82 PAGEID #: 58




344.       CCHMC refusing to allow employees to use accrued PTO time during COVID-19

   “suspension.”

345.       CCHMC utilizes a self-screening COVID process for employees.

346.       CCHMC requiring religious or medical exemption to “prove nursing judgement

   or abilities.”

347.       CCHMC HR department will decide who gets exemption approval.

348.       CCHMC requires supporting documentation for religious exemption.

349.       Dedication is no longer valued at CCHMC.

350.       CCHMC not reporting all adverse side effects.

351.       CCHMC pressuring employees to receive COVID-19 vaccine.

352.       CCHMC criticizing unvaccinated employees stating they are “harmful.”

353.       CCHMC, Cleft & Craniofacial Clinic physicians, tell other employees “the

   unvaccinated should be fired immediately.”

354.       CCHMC, Cleft & Craniofacial physicians, tell other employees the unvaccinated

   “they should be ashamed of themselves.”

355.       CCHMC offers cash incentives to get the COVID-19 vaccine.

356.       CCHMC is shaming employees for not receiving COVID-19 vaccine to date.

357.       CCHMC rehiring employees but requires vaccination decision before proceeding

   with orientation.

358.       CCHMC is not providing internal website with an exemption option nor

   questions/concerns tab.

359.       CCHMC is making mandate an ultimatum.




                                          58
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 59 of 82 PAGEID #: 59




360.      COVID-19 vaccine administration form requires signature stating, “I volunteered

   to take this vaccine.”

361.      CCHMC has no regard to personal belief, natural immunity or informed consent.

362.      CCHMC administration/management are bullying and harassing unvaccinated

   employees.

363.      CCHMC is blatantly lying and passing false information to employees.

364.      CCHMC employees are seeing employer retaliation.

365.      CCHMC refuse to allow titer draws prior to COVID-19 vaccine.

366.      CCHMC has threatened employees that if caught protesting for Medical Freedom,

   they will be terminated.

367.      CCHMC is manipulating employees.

368.      CCHMC is currently short staffed prior to COVID-19 vaccine mandate.

369.      Physicians refusing to sign medical exemptions stating, “our hands are tied.”

370.      CCHMC advising employees they are not receiving exemptions at this time.

371.      CCHMC instructing physicians and nurse to push COVID-19 vaccine.

372.      CCHMC refused to give employees annual raise in 2020 due to COVID-19

   pandemic and expenses from it.

373.      Personal and philosophical reasons for not receiving COVID – 19 vaccines will

   not be granted.

374.      Deadline for associate’s completion of COVID – 19 vaccine is October 1, 2021.

375.      CCHMC mission is “to purse optimal health for every child within our reach.”

376.      CCHMC CEO, Michael Fisher, has an income of 1.7 million annually.




                                          59
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 60 of 82 PAGEID #: 60




377.       CCHMC is knowingly mandating the booster vaccine once the requirements are

   presented.

378.       CCHMC knowingly has an interview process to question employees with

   exemptions.

379.       CCHMC knowingly is mandating personal religious information from associates.

380.       CCHMC knowingly was awarded government funding from if facilities

   “mandated” vaccine.

381.       CCHMC knowingly forces physicians to violate the Hippocratic Oath or be

   reprimanded.

382.       CCHMC knowingly forces nurses to violate the Nightingale Oath or be

   reprimanded.

383.       CCHMC is knowingly disregarding the Nuremberg Code.

384.       CCHMC knowingly is denying medical letters from physicians regarding

   employees with medical conditions re: COVID-19 exposure.

385.       CCHMC knowingly has to mandate the Influenza (Flu) vaccine, with 80%

   vaccination rate, in order to keep Medicare/Medicaid funding under the Affordable Care

   Act (ACA).

386.       CCHMC unable to provide specific information on COVID – 19 vaccines.

387.       CCHMC knows there is NO specific test to rule the Delta variant.

388.       CCHMC knows that the PSR testing can not specify a specific virus.

389.       CCHMC is knowingly aware that antibodies remain in person’s blood for 90

   days.




                                          60
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 61 of 82 PAGEID #: 61




390.        CCHMC is knowingly aware that patients/associates tested within 90 days of

   positive test will result in false/positive readings.

391.        CCHMC is knowingly aware that they cannot count positive tests conducted

   within 90 days of positivity.

392.        CCHMC is stating the COVID-19 vaccine prevents one from COVID-19 virus.

393.        CCHMC states the COVID-19 vaccine prevents transmission of the COVID-19

   virus.

394.        CCHMC knowingly acknowledges COVID-19 can be contracted in fully

   vaccinated.

395.        CCHMC knowingly is falsifying the correct number of COVID-19 cases.

396.        CCHMC knowingly is falsifying reports to VAERS on adverse side effects.

397.        CCHMC knowingly is not reporting all adverse side effects to VAERS.

398.        CCHMC knowingly is having associates report to work during exposure to

   positive COVID-19 family members in same home.

399.        CCHMC knowingly is violating First Amendment Rights.

400.        CCHMC knowingly is violating human, civil and legal rights.

401.        CCHMC is knowingly violating HIPAA Policy.

402.        CCHMC is knowingly committing Adult and Child Abuse.

403.        CCHMC is forcing tyranny.

404.        CCHMC Knowingly allowing management to call employees; stupid, dumb,

   incompetent, and uneducated.

405.        CCHMC knowingly knows of an Ethics complaint filed on August 12, 2021 for

   workplace harassment.



                                              61
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 62 of 82 PAGEID #: 62




406.      CCHMC, Dr. Saal, is knowingly bullying employees stating, “you should be fired

   for not vaccinating.”

407.      CCHMC knowingly has management texting employees recommending they find

   outside jobs outside of hospital.

408.      CCHMC knowingly “suspended” an employee for posting on personal social

   media, opinions on hospital mandate. Advised her to not return until she sought medical

   attention from a physician stating she was “mentally fit to return”.

409.      CCHMC knowingly denied a Christian employee a religious exemption and stated

   “It would have been approved if you were Indian.”

410.      CCHMC knowingly changed termination wording to separation.

411.      CCHMC is knowingly denying exemptions due to “the medical board and I

   recommend the vaccine”.

412.      CCHMC CEO, Michael Fisher, is bypassing Directors in the exemption process.

413.      CCHMC knowingly knows that PET scans regarding cancer patients will have a

   false/positive result. Due to the vaccine.

414.      CCHMC is knowingly offering traveling nurses, who are vaccinated, to take

   NICU positions for $2800/week.

415.      CCHMC knowingly will not allow employees to work nor offer an additional

   incentive. Claims “better financially.”

416.      CCHMC knowingly is aware that the VAERS website is reporting 6,000 deaths

   from the vaccine. Which is a lie, all cases are not being reported.

417.      CCHMC knowingly is aware that the VAERS website is reporting 35,000 from

   adverse side effects. Which is a lie, all cases are not being reported.



                                                62
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 63 of 82 PAGEID #: 63




418.      CCHMC knowingly laid off employees from April 2020 – September 2020 due to

   lack of admissions.

419.      CCHMC CEO, Michael Fisher, knowingly told employees they are not to take to

   any media outlets.

420.      CCHMC CEO, Michael Fisher, knowing admitted that persons can still be

   infected with COVID-19 after vaccination.

421.      CCHMC CEO, Michael Fisher, claims that natural infection is not more

   protective than the COVID-19 vaccine.

422.      CCHMC CEO, Michael Fisher, knowingly claims the COVID-19 vaccines are

   proven to be highly protective, even against other variants.

423.      CCHMC CEO, Michael Fisher, knowingly states that” it is impossible to contract

   COVID-19 from the vaccine.”

424.      CCHMC CEO, Michael Fisher, knowingly states “testing forms we use can detect

   the variants”.

425.      CCHMC CEO, Michael Fisher, knowingly stated “the trails so far have not tested

   the vaccine in immunocompromised people.”

426.      CCHMC CEO, Michael Fisher, knowingly terminated two employees just for

   talking to media. On their personal time.

427.      On August 5, 2021, Cincinnati Children’s Hospital Medical Center (CCHMC)

   sent out an email to all employees, vendors, contractors and volunteers that they must be

   fully vaccinated by October 1, 2021.

428.      Exemption forms were not sent out until August 13, 2021.

429.      Psychological Exemptions are not being offered as have been in the past.



                                           63
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 64 of 82 PAGEID #: 64




430.       Mandate states that if the vaccine causes side effects, employees must use their

   PTO time to be off.

431.       By submitting a medical exemption, you are required to give CCHMC full access

   to your medical records.

432.       Managers at CCHMC are encouraging their staff who refuse to get the vaccine to

   find a job outside the hospital.

433.       In the hospital chat “YAMMER”, CCHMC doctors were telling everyone that no

   one has died from the covid vaccine.

434.       Employee states that HIPAA and other privacy acts are not being followed by

   staff as they are asking people if they are vaccinated and their reasoning for not doing so.

435.       Employee was told that her religious exemption was denied and that if she was

   “Indian”, they would have approved it.

436.       Employee states that they were performing their own temperature checks at the

   beginning of their shift. They were to record it in a notebook and someone would come

   at the end of the shift and sign off on it.

437.       Employee has asked for the ingredients of the vaccine several times and each time

   has been told they don’t have them.

438.       Employee states that they are still looking for COVID vaccination participants in

   a study, yet they are mandating something they are still researching.

439.       Employee states that numerous children who have received the vaccination have

   come back to their emergency rooms with cardiac arrest, myocarditis, endocarditis and

   many other issues.




                                                 64
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 65 of 82 PAGEID #: 65




440.      Employees who have tested positive for antibodies are still being mandated to

   take the vaccine.

441.      Employee states she asked her manager about getting a medical exemption due to

   nursing her child and was told to “switch her baby to formula.”

        FACTUAL ALLEGATIONS RELATIVE TO CHRIST HOSPITAL

442.      Christ Hospital sent out email to all employees, vendors, contractors and

   volunteers on August 5, 2021 that the vaccine will be mandated with a deadline of

   October 1, 2021.

443.      Email dated August 5, 2021 stated that anyone getting the Moderna vaccine must

   get their first vaccine by September 2, 2021 and their second dose by October 1, 2021.

   Anyone not complying with the mandate will be subject to being suspended and/or

   terminated.

444.      Exemption forms were sent out to staff on August 13, 2021 and must be returned

   no later than September 24, 2021.

445.      Vaccine waiver that is to be signed by the employees, vendors, contractors and

   volunteer states that “I understand the benefits and risks of being vaccinated and I

   voluntarily assume full responsibility for any reactions that may result.”

446.      If granted exemption, employees, vendors, contractors and volunteers agree to be

   tested weekly for COVID-19.

447.      Deborah Hayes, President and CEO, told an employee “All healthcare facilities,

   not only from our area, but all of us will be implementing this policy, so think hard

   before making your decision to leave, you may not have a career.”




                                            65
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 66 of 82 PAGEID #: 66




448.      Member of Infectious Control Committee told a staff member that only 50% of

   COVID tests are accurate.

449.      Billing department employee states that Christ Hospital receives around $10,000

   for a positive COVID patient, another $15,000 for a COVID hospitalization and $30,000

   for a COVID death.

450.      Employee states that if someone in their immediate family tests positive for

   COVID they are still required to report if they are asymptomatic.

451.      Employee states that one employee called and stated her entire family had tested

   positive for COVID. Christ Hospital told the employee to report to work since she was

   asymptomatic. Employee reported to work and ate lunch with everyone in the lunchroom

   and took their breaks with other staff members as well. The employee was tested at the

   end of her shift and received a positive result.

452.      Employee states that no COVID tests are being given to the vaccinated patients

   before their procedures and some have been tested after the procedure and found to have

   COVID.

453.      Employee states that at first, temperature checks were being performed when they

   entered the hospital, but it has not happened in months.

454.      Employee states that during the no visitor policy, nurses, at their discrepancy,

   were allowing certain families to come in and visit their loved ones.

455.      Employee states that there has always been a pregnancy deferment option for any

   vaccine. However, Christ Hospital is not allowing this deferment for the vaccine

   mandate.




                                             66
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 67 of 82 PAGEID #: 67




456.       On July 11, 2021, an employee sent an email to Deborah Hayes, Thomas

   Lamarre, Victor DiPilla, Rosie Thomas, and Amanda Thompson, asking questions related

   to the Covid-19 vaccine.

457.       On July 11, 2021, the President and CEO of The Christ Hospital Health Network

   (TCHHN), Deborah (Debbie) Hayes, replied to the email. In this reply, Debbie assured

   the employee “that there are NO financial considerations or incentives that are

   influencing any decisions that we make related to COVID or the vaccine.” In addition,

   Debbie stated that she hoped “that all of our team members will choose to stay with us

   once we move into the next phase of requiring the vaccine. A growing number of

   healthcare organizations across the county have already made their announcements to do

   so.”

458.       On August 5, 2021, an email from the President and CEO, Debbie Hayes, and the

   Chief Clinical Officer/President TCHP, Costa Andreou, was distributed notifying of a

   new policy taking immediate effect and requiring the Covid-19 vaccine by October 1,

   2021.

459.       Those who have not received the Covid-19 vaccine by October 1, 2021, in

   accordance with the policy, will be deemed “unfit to work.”

460.       Those who have received exemptions for the Covid-19 vaccine will be required to

   undergo testing for Covid-19 on a weekly basis.

461.       On August 9, 2021, an email from the TCHHN President and CEO, Debbie

   Hayes, and the TCHP Chief Clinical Officer/President, Costa Andreou, was distributed

   which included a comparison of the Delta variant to the chickenpox and claimed that




                                           67
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 68 of 82 PAGEID #: 68




   everyone is vaccinated against the chickenpox. This same email also bargained

   productive dialogue for information needed for informed decisions.

462.      On August 9, 2021, an employee sent an email to the head of infectious disease at

   TCHHN, Dr. Thomas Lamarre, asking two questions:

       a. “What test do we have to determine alpha vs delta variants?”

       b. “How do we know, beyond a shadow of a doubt, that the delta variant is running

          rampant?”

463.      On August 10, 2021, Dr. Thomas Lamarre provided an emailed response to the

   employee which included the following statements:

       c. “The CDC reports viral sequencing data from 17 states that track variants.”

       d. “The Ohio Department of Health also performs viral sequencing, but not real time

          and their data typically lags 4 to 6 weeks behind everyone else’s.”

       e. “University of Cincinnati and Cincinnati Children’s both perform real time viral

          sequencing for the community (not published-personal communication; data also

          presented to ODH and Cincinnati and Hamilton County Health Depts.) with viral

          sequencing this past week demonstrating over 90% of viral sequences delta

          variant.”

464.      On August 10, 2021, an employee received an email from Diane Bolser, Manager,

   Registration Services, identifying the employee “as an employee who has not received

   the Covid vaccine.” The email continued asking for proof of vaccination if already

   vaccinated, and if not already vaccinated asking about any questions regarding the

   exemption process and providing FAQs.




                                           68
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 69 of 82 PAGEID #: 69




465.      During a virtual meeting, Debbie Hayes stated “All healthcare facilities in not

   only this area but all over the US will be implementing this policy, so think really hard

   before making your decision to leave; you may not have a career!”

466.      The Christ Hospital (TCH) has a policy stating that 100% remote employees are

   exempt from the 2021 COVID-19 vaccination mandate.

467.      On March 16, 2021, Dr. Jamie Waselenko, a TCH physician, wrote a letter to

   TCHP Clinical Officer/President, Dr. Costa Andreou, expressing safety concerns

   surrounding the Covid-19 vaccination. Following the letter, Dr. Waselenko’s contract

   with TCHP was not renewed.

            FACTUAL ALLEGATIONS RELATIVE TO TRIHEALTH

468.      On August 5, 2021, TriHealth sent out email to all employees, vendors,

   contractors and volunteers mandating the vaccine by October 1, 2021.

469.      Mark Clement, President and CEO of TriHealth, sent email out to staff and asking

   them to “do no harm to your patients and get vaccinated.”

470.      Mark Clement, President and CEO of TriHealth said in an employee forum “In no

   way are we forcing you to get the vaccine. This is a choice, your choice to make and if

   whether or not you want to stay employed with TriHealth.”

471.      TriHealth employees are being bribed to get the vaccine with Reds Tickets and

   pay increases.

472.      Corporate employees have threatened staff that they are fully prepared to hire

   nurses from the Philippines and pay them $50-$70 an hour.

473.      TriHealth has sent out emails to previous employees asking them to return and

   offering them up to a $33,000 bonus.


                                            69
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 70 of 82 PAGEID #: 70




474.      Employee stated that a co-worker in management told her that TriHealth is

   receiving a kickback for getting their employees vaccinated.

475.      Employee states that if an exemption is granted they are required to consent to

   weekly testing.

476.      Employee states her manager knowingly had COVID and still came to work and

   made rounds without wearing a mask.

477.      Employee states two co-workers that live in the same household and one tested

   positive for COVID and the other did not. The employee who did not test positive still

   had to report because she was asymptomatic.

478.      Employee states that patients have been spread out over the entire hospital rather

   than centralized together due to a staff shortage and having to place them where beds

   were available.

479.      Employee states that she has cared for COVID patients and open heart surgery

   patients during her shift. She reported it to the President and CEO, Mark Clement and

   was told “to continue to wear PPE and everything would be fine.”

480.      Employee states that she was left alone during her shift with 9 patients by herself

   due to staffing.

481.      Employee states that the ratio on critical floors is 6-7 patients per nurse, which is

   not following procedure.

482.      Employee states last year on the 11th floor at Good Samaritan, a patient was found

   dead in their room and not been checked on for over 8 hours due to staffing issues.

483.      TriHealth managers are encouraging anyone who is breastfeeding a child to get

   the vaccine and “pass the antibodies on to their babies.”



                                            70
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 71 of 82 PAGEID #: 71




484.      Employees who are pregnant or who are experiencing fertility issues are being

   mandated to get the vaccine because their exemptions are being denied.

            FACTUAL ALLEGATIONS RELATIVE TO UC HEALTH

485.      On August 5, 2021, University of Cincinnati Medical Center emailed all

   employees, vendors, contractors and volunteers informing them of the vaccine mandate

   for October 1, 2021.

486.      On August 10, 2021, an email came out stating “Our tests look for pieces of viral

   genetic material specific to the virus that causes COVID-19. However, we don’t

   sequence viral specimens, so we can’t tell which strain (ex. Delta variant) it is.

487.      Rick Lofgren, CEO of UC Health is President of the Ohio Hospital Association.

   He is pushing vaccine mandate on everyone. On a live broadcast to the staff, he stated

   the vaccine was safe and has no long-term effects. However, when it was published, the

   version they received live was altered and didn’t have the same comments in it.

488.      UC students were told that they can request an alternative site placement should

   they choose not to take the vaccine. If an alternative site is not available, then it will

   affect their on-time completion of academic requirements and/or graduation.

489.      On August 12, 2021, staff statistics were sent out to an employee. It stated they

   had to close down 13 beds in the 3 South (Neuro), 4 beds in 5 SW, 4 beds in Ridgeway

   inpatient and 8 beds in 8 NW due to lack of staffing.

490.      On August 12, 2021, the supply report stated that the use of the supplies had

   decreased in the following areas:

          a. N95 masks

          b. Simple masks


                                             71
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 72 of 82 PAGEID #: 72




          c. Isolation gowns

          d. Bleach Wipes

491.      On August 12, 2021, the employee health reports stated that they had 40 positive

   COVID tests from the staff, 17 of those had been vaccinated in the last 7 days.

492.      On August 16, 2021, Jimmy Duncan, SVP and Chief Human Resources

   announced a $52 million investment into their employee incentive program which

   included pay increases and referral bonuses.

493.      Employees feel they are being discriminated against for not getting the vaccine.

   Managers are making cruel comments to the staff who are refusing.

494.      Employee in the Radiology department states she told her manager she was not

   going to receive the vaccine. The manager responded in front of the entire department

   “Bunch of DAMN anti-vaxxers.”

495.      Employee states he is recovering from a brain aneurysm and being denied an

   exemption.

496.      Employee states she knows of several patients who received the vaccine and it

   was never documented.

497.      Defendant UC Health has internally adopted a blanket policy of refusing to grant

   or even consider any medical or religious exemptions from receiving the mandated

   COVID-19 vaccine.

498.      Defendant UC Health routinely ignores any and all medical conditions of concern

   to Plaintiffs, and mandates that all Plaintiffs receive vaccination despite any medical

   condition which poses problematic to vaccination. Such mandate has, at times, stood in




                                            72
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 73 of 82 PAGEID #: 73




   spite of multiple physicians advising an employee against receiving the COVID-19

   vaccine.

499.      Defendant UC Health refuses to medically exempt employees from COVID-19

   vaccination who have had previous adverse reactions to other vaccines.

500.      Defendant UC Health refuses to accommodate any employee who sincerely holds

   religious beliefs precluding the employee from voluntarily receiving the COVID-19

   vaccine.

501.      Defendant UC Health mandates COVID-19 vaccination for all employees who are

   pregnant, nursing, or trying to become pregnant, in spite of any concerns or objections

   such employees have to receiving vaccination on this basis.

502.      Defendant UC Health makes no exemption to the mandated COVID-19 vaccine

   for employees who have already contracted COVID-19 and fully recovered, regardless of

   tests indicating such employees retain COVID-19 antibodies.

503.      Defendant UC Health makes no exemption to the mandated COVID-19 vaccine

   for employees working entirely remotely, in spite of the fact that such employees never

   interact in person with coworkers or the public.

                FACTUAL ALLEGATIONS RELATIVE TO MERCY

504.      On August 5, 2021, an email was sent by David Fikse, President/Cincinnati

   Market to all roles within Mercy Health, whether clinical or shared services, working on

   site or remotely stating that a vaccine mandate was “coming” but failed to give a

   deadline.

505.      Mercy Health stated they were not mandating the vaccine “system wide” but

   rather only mandating it in select markets.


                                           73
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 74 of 82 PAGEID #: 74




506.      Brian Smith, Chief Operating Officer stated that this decision was based on “our

   firm belief, grounded in scientific evidence, that the benefits of the vaccine far outweigh

   any potential risks.” Brian Smith has been pushing the vaccine to employees since the

   announcement was made.

507.      As of August 12, 2021, after repeated requests for exemption forms, Mercy

   Health they had to “create them” and would get them out as soon as they could.

508.      Employees state that within 24 hours of the mandate being announced, raises

   were announced to almost the entire staff.

509.      Employees states that in addition to the raises that they are receiving bribes of

   being entered into a raffle for $1,000 if they get the vaccine.

510.      Several employees report that they have been using improper PPE since the

   pandemic started.

511.      Employee states that Mercy Health sent an interdepartmental memo stating the N-

   95 masks are no longer needed in COVID-19 confirmed cases, unless an aerosolizing

   procedure is taking place.

512.      Employee states the form required when vaccinating a patient is called a VIS

   (Vaccine Information Statement) is not being used. Instead, they are using an EUA form.

513.      Several employees report they were required to re-use their N-95 masks due to a

   shortage.

514.      Employee states that when the pandemic started, they didn’t have enough masks

   in the hospital so they had to reach out the community for help to acquire some.




                                            74
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 75 of 82 PAGEID #: 75




515.      Employee in the Maintenance department states that he watched all the fraudulent

   spending going on and when something was needed they were told to “charge it to the

   COVID funds.”

516.      Employee states that she is seeing firsthand the effects of the vaccine which are

   but not limited to;

          a. Tremors

          b. Pulmonary Embolisms

          c. Neurological Disorders

          d. Blood Clots

          e. Death

517.      Employee states that she received a call from a patient’s family member because

   they had received the death certificate of their loved one. The family was upset because

   the cause of death was listed as COVID. The family member stated that she called the

   Cincinnati Coroner’s Department and was told they had to put COVID down regardless if

   it was the direct cause or not.

518.      Several employees state that the majority of those hospitalized at this time are

   vaccinated patients.

519.      Several employees state that with a positive COVID diagnosis in their direct

   household; they were told to report anyway as long as they weren’t running a fever.

520.      Employee states that many in her department are trying to get pregnant, are

   pregnant and/or breastfeeding their children and have autoimmune disorders and are

   being told they will still be required to the get vaccine.




                                             75
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 76 of 82 PAGEID #: 76




521.        Several employees states they are suffering from panic attacks and emotional

   breakdowns over being required to get the vaccine and the uncertainty of their future.

                                    CAUSES OF ACTION

       I.       VIOLATIONS OF SHERMAN ANTITRUST ACT [15 U.S.C.A. §§ 1, 26]

522.        As alleged in this Complaint, Defendants and their co-conspirators combined,

   conspired, and agreed to stifle competition and fix, and illegally coerce employees to

   receive experimental vaccines, thereby maintaining and stabilizing to their advantage the

   market for employment of healthcare workers in the Tri-State area. This combination,

   conspiracy, and/or agreement unreasonably restrained trade in violation of the federal

   antitrust laws.

523.        Defendants and their co-conspirators unlawfully exercised monopoly power by

   threatening unlawfully to terminate employees throughout the greater Cincinnati area by

   acting in concert to do so. The defendants are, in concert, blackballing these employees

   from any employment in the greater Cincinnati area. They will never be employed again

   here by their concerted activity and unlawful exercise of monopoly power.

524.        Specifically, the anticompetitive combination, conspiracy, and/or agreement

   alleged in this Complaint is a per se violation of the Sherman Act, 15 U.S.C.A. § 1.

   Alternatively, the anticompetitive combination, conspiracy, and/or agreement alleged in

   this Complaint resulted in substantial anticompetitive effects in the market for

   employment of healthcare workers in the United States in violation of the Sherman Act,

   15 U.S.C.A. § 1.

525.        Defendants intended to restrain trade and actually restrained trade in violation of

   Sherman Act, 15 U.S.C.A. § 1. Defendants shared a conscious commitment to the



                                             76
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 77 of 82 PAGEID #: 77




   common scheme designed to achieve the unlawful objective of fixing, maintaining,

   stabilizing and coercing employees to undergo unwanted medical treatment by colluding

   and united together so that any dissenters would have no other place to work and thereby

   stifling competition in the market for healthcare workers.

526.      The anticompetitive combination, conspiracy, and/or agreement alleged in this

   Complaint unreasonably restrained trade, and there is no legitimate business justification

   for, or procompetitive benefits of, Defendants’ unreasonable restraint of trade. Any

   alleged procompetitive benefit or business justification is pretextual and/or could have

   been achieved through less restrictive means.

527.      The anticompetitive combination, conspiracy, and/or agreement alleged in this

   Complaint occurred within the flow of and substantially affected interstate commerce.

528.      As a direct and proximate result of Defendants’ anticompetitive scheme and

   concrete acts in furtherance of that scheme, Plaintiffs have been injured and will continue

   to be injured in its business and property by reason of Defendants’ violation of the

   Sherman Act, 15 U.S.C.A. § 1, and are entitled to injunctive relief, costs, and attorneys’

   fees pursuant to the Clayton Act, 15 U.S.C.A. § 26.

529.      Unless enjoined, Defendants’ anticompetitive combination, conspiracy, and/or

   agreement will continue.

530.      Plaintiffs’ injuries are of the type the antitrust laws were designed to prevent and

   are a direct result of Defendants’ unlawful anticompetitive conduct.

531.      Plaintiffs and members of the Class seek an injunction against Defendants,

   preventing and restraining the Sherman Act violations alleged herein, costs, and

   attorneys’ fees. See 15 U.S.C.A. § 26.



                                            77
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 78 of 82 PAGEID #: 78




                                    II.    INJUNCTIVE RELIEF

532.       Plaintiffs reallege and incorporate by reference all the foregoing allegations as

   though fully set forth herein.

533.       Pursuant to Fed. R. Civ. P. 65, and for the reasons enumerated in the Verified

   Complaint including Exhibits (which include a sworn Affidavit), Plaintiffs and all

   members of the proposed class move this Court for a preliminary injunction and

   temporary restraining order enjoining Defendants from forcing, ordering, and/or

   requiring Plaintiffs to be vaccinated with the first shot of the Pfizer vaccine by September

   1, 2021, and the second shot by October 1, 2021, and from terminating them from

   employment, threatening directly or indirectly in any way to terminate, or in ANY way

   take adverse action against any Movant and/or Plaintiffs and any member of the proposed

   class of this class action, including requiring said Plaintiffs to disclose action in reliance

   on any records including medical records until after this Motion has been heard.

534.       Unless defendants are so restrained and enjoined by order of this court, Plaintiffs

   will suffer immediate and irreparable injury, loss, and damage as already alleged in this

   motion and as more fully described and set forth in the Verified Complaint and its

   Exhibits filed in this action. The Plaintiffs face the immediate loss of more than their

   jobs. They face the immediate and irreparable damage and loss to their careers,

   reputations, privacy, health, and needlessly face bankruptcy, foreclosure, and other

   financial losses.

535.       The reasons for this Motion are detailed in the Verified Complaint and Plaintiffs

   reply upon same.




                                             78
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 79 of 82 PAGEID #: 79




536.       Courts must balance four facts of when considering whether to grant a

   preliminary injunction. In evaluating a request for a preliminary injunction, a district

   court must consider: (1) the plaintiff’s likelihood of success on the merits; (2) whether the

   plaintiff will suffer irreparable injury without a preliminary injunction; (3) whether

   issuance of a preliminary injunction would cause substantial harm to others; and (4)

   whether the public interest would be served by issuance of a preliminary injunction.

   McNeilly v. Land 684 F.3d 611, 615 (6th Cir. 2012) (quoting In re Eagle-Picker Indus.,

   Inc., 963 F.2d 855, 858 (6th Cir. 1992)).

537.       A fair trial in a fair tribunal is a basic request of due process. Fairness of course

   requires an absence of actual bias in the trial of cases. In Re Murchinso, 349 U.S. 133,

   136-137 (1955).

538.       Lastly, when Plaintiffs have shown a substantial likelihood of success on the

   merits, as has been demonstrated here, “no substantial harm to others can be said to

   inhere in its enjoinment.” Déjà vu of Nashville v. Metro Gov’t of Nashville, 274 F.3d 377,

   400 (6th Cir. 2001) (citing Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th

   Cir.1998)).

539.       The four considerations applicable to preliminary injunctions are factors to be

   balanced and not prerequisites that must be satisfied.” In re Eagle-Picker Indus., Inc., 963

   F.2d at 859. These factors simply guide the discretion of the court; they are not meant to

   be rigid and unbending requirements. Northeast Ohio Coalition for the Homeless v.

   Husted, 696 F.3d 580 (6th Cir. 2012).

540.       When requesting the preliminary injunction, the movant need not prove the entire

   case. “[I]t is ordinarily sufficient if the plaintiff has raised questions going to the merits



                                              79
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 80 of 82 PAGEID #: 80




   so serious, substantial, difficult and doubtful as to make them a fair ground for litigation

   and thus for more deliberate investigation.” Id. (quoting Six Clinic Holding Corp., II v.

   Cafcomp Sys., Inc., 119 F.3d 393, 402 (6th Cir. 1997) (Citation omitted)). As discussed

   below, these factors weigh in favor of raining a preliminary injunction here.

541.      Constitutional violations are routinely recognized as triggering irreparable harm

   unless they are promptly remedied. See e.g.., Elrod v. Burns, 429 U.S. 347, 373 (1976)

   (loss of constitutional “freedoms, for even minimal periods of time, unquestionably

   constitutes irreparable injury”). In fact, “when an alleged deprivation of a constitutional

   right is involved, most courts hold that no further showing of irreparable injury is

   necessary.” Obergefell v. Kasich, 2013 WL 3814262, at *6 (S.D. Ohio 2013); 11A

   Federal Practice and Procedure Civ. §2948.1 (3d ed. & Supp.).

542.      Lastly, when Plaintiffs have shown a substantial likelihood of success on the

   merits, as has been demonstrated here, “no substantial harm to others can be said to

   inhere in its enjoinment.” Déjà vu of Nashville v. Metro Gov’t of Nashville, 274 F.3d

   377, 400 (6th Cir. 2001) (citing Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th

   Cir.1998)).

543.      For reasons discussed above, this Court should enter an order granting Plaintiffs’

   Motion for Temporary Restraining Order and/or Preliminary Injunction to enjoin

   Defendants as requested.

                                PRAYER FOR RELIEF

544.      WHEREFORE, Plaintiffs respectfully request that the court:




                                            80
Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 81 of 82 PAGEID #: 81




545.         A declaratory judgment that each of Defendants’ Policy infringes upon Plaintiffs

   constitutionally protected rights to protect their bodily integrity and to refuse unnecessary

   medical treatment;

546.         Judgment in favor of Plaintiffs and an award to Plaintiffs of compensatory, all

   actual, exemplary, special, and statutory, treble and consequential, damages, including

   interest, in an amount to be proven at trial;

547.         A declaratory judgment that each of Defendants’ Policy is invalid under 21 U.S.

   Code § 360bbb-3, Section (e)(1)(A);

548.         A declaratory judgment that each of Defendants’ Policy is in violation of public

   policy;

549.         An award of their reasonable and necessary attorneys’ fees and costs incurred in

   prosecuting this action; and

550.         Schedule this matter for a temporary injunction hearing enjoining the Defendants

   from terminating, demoting, or taking any negative action against Plaintiffs for refusing

   to take a mandatory vaccine and any other relief to which the Plaintiffs may show

   themselves entitled.

   All other review to which they are entitled, including a jury trial.

                                                           Respectfully submitted,



                                                          /s/ Glenn D. Feagan_______
                                                          Deters Law
                                                          5247 Madison Pike
                                                          Independence, Kentucky 41051
                                                          859-363-1900
                                                          gfeagan@feaganlaw.com




                                             81
   Case: 1:21-cv-00548-TSB Doc #: 1 Filed: 08/25/21 Page: 82 of 82 PAGEID #: 82




                                       JURY DEMAND
Plaintiff make a demand for a jury under all claims.



                                                       /s/ Glenn D. Feagan_______
                                                       Glenn D. Feagan (#0041520)




                                               82
